G. Thomas Martin, III (SBN 218456)
Nicholas J. Bontrager (SBN 252114)
MARTIN & BONTRAGER, APC
6464 W. Sunset Blvd, Suite 960                   NOTE: CHANGES HAVE BEEN
Los Angeles, CA 90028                            MADE TO THIS DOCUMENT
Telephone: 323-940-1700                            See Section 3
Fax: 323-328-8095
tom@mblawapc.com
nick@mblawapc.com

Attorneys for Plaintiff, Jason Phipps

Damian P. Richard, Esq. (SBN 262805)
SESSIONS, FISHMAN, NATHAN & ISRAEL, L.L.P.
1545 Hotel Circle South, Suite 150
San Diego, CA 92108-3426
Tel: 619/758-1891
Fax: 877/334-0661
drichard@sessions.legal

Attorney for Defendant
Transworld Systems Inc.

               UNITED STATES DISTRICT COURT
              CENTRAL DISTRICT OF CALIFORNIA
JASON PHIPPS,               ) Case No. 2:19-cv-00886-JAK-AFM
               Plaintiff,   )
    vs.                     )
                            ) STIPULATED PROTECTIVE ORDER
TRANSWORLD SYSTEMS INC.,    )
                            )
               Defendant.   )

      Plaintiff Jason Phipps (“Plaintiff”) and Defendant Transworld Systems, Inc.
(“TSI”) (collectively the “Parties”), through counsel and pursuant to the Federal
Rules of Civil Procedure, hereby stipulate to the following Protective Order in this


                                      Page 1 of 17


                                 Stipulated Protective Order
case:
1.      PURPOSES AND LIMITATIONS
        Disclosure and discovery activity in this action are likely to involve
production of confidential, proprietary, or private information for which special
protection from public disclosure and from use for any purpose other than
prosecuting this litigation may be warranted. Accordingly, the parties hereby
stipulate to and petition the court to enter the following Stipulated Protective
Order. The parties acknowledge that this Order does not confer blanket protections
on all disclosures or responses to discovery and that the protection it affords from
public disclosure and use extends only to the limited information or items that are
entitled to confidential treatment under the applicable legal principles. The parties
further acknowledge, as set forth in Section 12.3, below, that this Stipulated
Protective Order does not entitle them to file confidential information under seal;
Civil Local Rule 79-5 sets forth the procedures that must be followed and the
standards that will be applied when a party seeks permission from the court to file
material under seal.
2.      DEFINITIONS
        2.1   Challenging Party:        a Party or Non-Party that challenges the
designation of information or items under this Order.
        2.2   “CONFIDENTIAL” Information or Items: Disclosure or Discovery
Material that reflects: a) personal information protected by state or federal privacy
laws; b) non-public proprietary information which, if disclosed, would result in
competitive injury; or c) trade secrets as defined under state or federal law.
        2.3   Counsel (without qualifier): Outside Counsel of Record and House
Counsel (as well as their support staff).
        2.4   Designating Party: a Party or Non-Party that designates information

                                        Page 2 of 17


                                   Stipulated Protective Order
or items that it produces in disclosures or in responses to discovery as
“CONFIDENTIAL.”
      2.5    Disclosure or Discovery Material: all items or information, regardless
of the medium or manner in which it is generated, stored, or maintained (including,
among other things, testimony, transcripts, and tangible things), that are produced
or generated in disclosures or responses to discovery in this matter.
      2.6    Expert:    a person with specialized knowledge or experience in a
matter pertinent to the litigation who has been retained by a Party or its counsel to
serve as an expert witness or as a consultant in this action.
      2.7    House Counsel: attorneys who are employees of a party to this action.
House Counsel does not include Outside Counsel of Record or any other outside
counsel.
      2.8    Non-Party: any natural person, partnership, corporation, association,
or other legal entity not named as a Party to this action.
      2.9    Outside Counsel of Record: attorneys who are not employees of a
party to this action, but are retained to represent or advise a party to this action and
have appeared in this action on behalf of that party or are affiliated with a law firm
which has appeared on behalf of that party.
      2.10 Party: any party to this action, including all of its officers, directors,
employees, consultants, retained experts, and Outside Counsel of Record (and their
support staffs).
      2.11 Producing Party: a Party or Non-Party that produces Disclosure or
Discovery Material in this action.
      2.12 Professional Vendors:          persons or entities that provide litigation
support services (e.g., photocopying, videotaping, translating, preparing exhibits or
demonstrations, and organizing, storing, or retrieving data in any form or medium)

                                       Page 3 of 17


                                  Stipulated Protective Order
and their employees and subcontractors.
      2.13 Protected Material:      any Disclosure or Discovery Material that is
designated as “CONFIDENTIAL.”
      2.14 Receiving Party:        a Party that receives Disclosure or Discovery
Material from a Producing Party.
3.    SCOPE
      The protections conferred by this Stipulation and Order cover not only
Protected Material (as defined above), but also (1) any information copied or
extracted from Protected Material; (2) all copies, excerpts, summaries, or
compilations of Protected Material; and (3) any testimony, conversations, or
presentations by Parties or their Counsel that might reveal Protected Material.
However, the protections conferred by this Stipulation and Order do not cover the
following information: (a) any information that is in the public domain at the time
of disclosure to a Receiving Party or becomes part of the public domain after its
disclosure to a Receiving Party as a result of publication not involving a violation
of this Order, including becoming part of the public record through trial or
otherwise; and (b) any information known to the Receiving Party prior to the
disclosure or obtained by the Receiving Party after the disclosure from a source
who obtained the information lawfully and under no obligation of confidentiality to
the Designating Party. Any use of Protected Material at trial shall be governed by a
separate agreement or order orders of the trial judge.
4.    DURATION
      Even after final disposition of this litigation, the confidentiality obligations
imposed by this Order shall remain in effect until a Designating Party agrees
otherwise in writing or a court order otherwise directs. Final disposition shall be
deemed to be the later of (1) dismissal of all claims and defenses in this action,

                                      Page 4 of 17


                                 Stipulated Protective Order
with or without prejudice; and (2) final judgment herein after the completion and
exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,
including the time limits for filing any motions or applications for extension of
time pursuant to applicable law.
5.    DESIGNATING PROTECTED MATERIAL
      5.1    Exercise of Restraint and Care in Designating Material for Protection.
Each Party or Non-Party that designates information or items for protection under
this Order must take care to limit any such designation to specific material that
qualifies under the appropriate standards. The Designating Party must designate for
protection only those parts of material, documents, items, or oral or written
communications that qualify – so that other portions of the material, documents,
items, or communications for which protection is not warranted are not swept
unjustifiably within the ambit of this Order.
      Mass, indiscriminate, or routinized designations are prohibited. Designations
that are shown to be clearly unjustified or that have been made for an improper
purpose (e.g., to unnecessarily encumber or retard the case development process or
to impose unnecessary expenses and burdens on other parties) expose the
Designating Party to sanctions.
      If it comes to a Designating Party’s attention that information or items that it
designated for protection do not qualify for protection, that Designating Party must
promptly notify all other Parties that it is withdrawing the mistaken designation.
      5.2    Manner and Timing of Designations. Except as otherwise provided in
this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
under this Order must be clearly so designated before the material is disclosed or
produced.

                                        Page 5 of 17


                                   Stipulated Protective Order
      Designation in conformity with this Order requires:
            (a)   for information in documentary form (e.g., paper or electronic
documents, but excluding transcripts of depositions or other pretrial or trial
proceedings), that the Producing Party affix the legend “CONFIDENTIAL” to
each page that contains protected material. If only a portion or portions of the
material on a page qualifies for protection, the Producing Party also must clearly
identify the protected portion(s) (e.g., by making appropriate markings in the
margins).
      A Party or Non-Party that makes original documents or materials available
for inspection need not designate them for protection until after the inspecting
Party has indicated which material it would like copied and produced. During the
inspection and before the designation, all of the material made available for
inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has
identified the documents it wants copied and produced, the Producing Party must
determine which documents, or portions thereof, qualify for protection under this
Order. Then, before producing the specified documents, the Producing Party must
affix the “CONFIDENTIAL” legend to each page that contains Protected Material.
If only a portion or portions of the material on a page qualifies for protection, the
Producing Party also must clearly identify the protected portion(s) (e.g., by making
appropriate markings in the margins).
            (b)   for testimony given in deposition or in other pretrial or trial
proceedings, that the Designating Party identify on the record, before the close of
the deposition, hearing, or other proceeding, all protected testimony.
            (c) for information produced in some form other than documentary and
for any other tangible items, that the Producing Party affix in a prominent place on
the exterior of the container or containers in which the information or item is

                                       Page 6 of 17


                                  Stipulated Protective Order
stored the legend “CONFIDENTIAL.” If only a portion or portions of the
information or item warrant protection, the Producing Party, to the extent
practicable, shall identify the protected portion(s).
      5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
failure to designate qualified information or items does not, standing alone, waive
the Designating Party’s right to secure protection under this Order for such
material. Upon timely correction of a designation, the Receiving Party must make
reasonable efforts to assure that the material is treated in accordance with the
provisions of this Order.
6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
      6.1    Timing of Challenges. Any Party or Non-Party may challenge a
designation of confidentiality at any time. Unless a prompt challenge to a
Designating Party’s confidentiality designation is necessary to avoid foreseeable,
substantial unfairness, unnecessary economic burdens, or a significant disruption
or delay of the litigation, a Party does not waive its right to challenge a
confidentiality designation by electing not to mount a challenge promptly after the
original designation is disclosed.
      6.2    Meet and Confer. The Challenging Party shall initiate the dispute
resolution process by providing written notice of each designation it is challenging
and describing the basis for each challenge. To avoid ambiguity as to whether a
challenge has been made, the written notice must recite that the challenge to
confidentiality is being made in accordance with this specific paragraph of the
Protective Order. The parties shall attempt to resolve each challenge in good faith
and must begin the process by conferring directly (in voice to voice dialogue; other
forms of communication are not sufficient) within 14 days of the date of service of
notice. In conferring, the Challenging Party must explain the basis for its belief that

                                          Page 7 of 17


                                     Stipulated Protective Order
the confidentiality designation was not proper and must give the Designating Party
an opportunity to review the designated material, to reconsider the circumstances,
and, if no change in designation is offered, to explain the basis for the chosen
designation. A Challenging Party may proceed to the next stage of the challenge
process only if it has engaged in this meet and confer process first or establishes
that the Designating Party is unwilling to participate in the meet and confer process
in a timely manner.
      6.3    Judicial Intervention. If the Parties cannot resolve a challenge without
court intervention, the Designating Party shall file and serve a motion to retain
confidentiality under Civil Local Rule 7 (and in compliance with Civil Local Rule
79-5, if applicable) within 21 days of the initial notice of challenge or within 14
days of the parties agreeing that the meet and confer process will not resolve their
dispute, whichever is earlier. Each such motion must be accompanied by a
competent declaration affirming that the movant has complied with the meet and
confer requirements imposed in the preceding paragraph. In addition, the
Challenging Party may file a motion challenging a confidentiality designation at
any time if there is good cause for doing so, including a challenge to the
designation of a deposition transcript or any portions thereof. Any motion brought
pursuant to this provision must be accompanied by a competent declaration
affirming that the movant has complied with the meet and confer requirements
imposed by the preceding paragraph. In any such motion, the burden shall be on
the Designating Party as to why the disputed designation is proper and should be
enforced.
      Frivolous challenges, and those made for an improper purpose (e.g., to
harass or impose unnecessary expenses and burdens on other parties) may expose
the Challenging Party to sanctions. All parties shall continue to afford the material

                                      Page 8 of 17


                                 Stipulated Protective Order
in question the level of protection to which it is entitled under the Producing
Party’s designation until the court rules on the challenge.
7.    ACCESS TO AND USE OF PROTECTED MATERIAL
      7.1      Basic Principles. A Receiving Party may use Protected Material that is
disclosed or produced by another Party or by a Non-Party in connection with this
case only for prosecuting, defending, or attempting to settle this litigation. Such
Protected Material may be disclosed only to the categories of persons and under
the conditions described in this Order. When the litigation has been terminated, a
Receiving Party must comply with the provisions of section 13 below (FINAL
DISPOSITION).
      Protected Material must be stored and maintained by a Receiving Party at a
location and in a secure manner that ensures that access is limited to the persons
authorized under this Order.
      7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
otherwise ordered by the court or permitted in writing by the Designating Party, a
Receiving      Party   may     disclose     any       information   or   item   designated
“CONFIDENTIAL” only to:
            (a) the Receiving Party’s Outside Counsel of Record in this action, as
well as employees of said Outside Counsel of Record to whom it is reasonably
necessary to disclose the information for this litigation and who have signed the
“Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
A;
            (b) the officers, directors, and employees (including House Counsel) of
the Receiving Party to whom disclosure is reasonably necessary for this litigation
and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
A);

                                        Page 9 of 17


                                   Stipulated Protective Order
         (c) Experts (as defined in this Order) of the Receiving Party to whom
disclosure is reasonably necessary for this litigation and who have signed the
“Acknowledgment and Agreement to Be Bound” (Exhibit A);
         (d) the court and its personnel;
         (e) court reporters and their staff, professional jury or trial consultants,
mock jurors, and Professional Vendors to whom disclosure is reasonably necessary
for this litigation and who have signed the “Acknowledgment and Agreement to
Be Bound” (Exhibit A);
         (f) during their depositions, witnesses in the action to whom disclosure is
reasonably necessary and who have signed the “Acknowledgment and Agreement
to Be Bound” (Exhibit A), unless otherwise agreed by the Designating Party or
ordered by the court. Pages of transcribed deposition testimony or exhibits to
depositions that reveal Protected Material must be separately bound by the court
reporter and may not be disclosed to anyone except as permitted under this
Stipulated Protective Order;
         (g) the author or recipient of a document containing the information or a
custodian or other person who otherwise possessed or knew the information.
8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
      IN OTHER LITIGATION
      If a Party is served with a subpoena or a court order issued in other litigation
that compels disclosure of any information or items designated in this action as
“CONFIDENTIAL,” that Party must:
         (a) promptly notify in writing the Designating Party. Such notification
shall include a copy of the subpoena or court order;
         (b) promptly notify in writing the party who caused the subpoena or
order to issue in the other litigation that some or all of the material covered by the

                                     Page 10 of 17


                                 Stipulated Protective Order
subpoena or order is subject to this Protective Order. Such notification shall
include a copy of this Stipulated Protective Order; and
         (c) cooperate with respect to all reasonable procedures sought to be
pursued by the Designating Party whose Protected Material may be affected.
      If the Designating Party timely seeks a protective order, the Party served
with the subpoena or court order shall not produce any information designated in
this action as “CONFIDENTIAL” before a determination by the court from which
the subpoena or order issued, unless the Party has obtained the Designating Party’s
permission. The Designating Party shall bear the burden and expense of seeking
protection in that court of its confidential material – and nothing in these
provisions should be construed as authorizing or encouraging a Receiving Party in
this action to disobey a lawful directive from another court.
9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
      PRODUCED IN THIS LITIGATION
         (a) At a Non-Party’s election, the terms of this Order are applicable to
information produced by a Non-Party in this action and designated as
“CONFIDENTIAL.” Such information produced by Non-Parties in connection
with this litigation is protected by the remedies and relief provided by this Order.
Nothing in these provisions should be construed as prohibiting a Non-Party from
seeking additional protections.
         (b) In the event that a Party is required, by a valid discovery request, to
produce a Non-Party’s confidential information in its possession, and the Party is
subject to an agreement with the Non-Party not to produce the Non-Party’s
confidential information, then the Party shall:
             (1) promptly notify in writing the Requesting Party and the Non-
Party that some or all of the information requested is subject to a confidentiality

                                      Page 11 of 17


                                  Stipulated Protective Order
agreement with a Non-Party;
             (2) promptly provide the Non-Party with a copy of the Stipulated
Protective Order in this litigation, the relevant discovery request(s), and a
reasonably specific description of the information requested; and
             (3) make the information requested available for inspection by the
Non-Party.
         (c) If the Non-Party fails to object or seek a protective order from this
court within 14 days of receiving the notice and accompanying information, the
Receiving Party may produce the Non-Party’s confidential information responsive
to the discovery request. If the Non-Party timely seeks a protective order, the
Receiving Party shall not produce any information in its possession or control that
is subject to the confidentiality agreement with the Non-Party before a
determination by the court. Absent a court order to the contrary, the Non-Party
shall bear the burden and expense of seeking protection in this court of its
Protected Material.
10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
      If a Receiving Party learns that, by inadvertence or otherwise, it has
disclosed Protected Material to any person or in any circumstance not authorized
under this Stipulated Protective Order, the Receiving Party must immediately (a)
notify in writing the Designating Party of the unauthorized disclosures, (b) use its
best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform
the person or persons to whom unauthorized disclosures were made of all the terms
of this Order, and (d) request such person or persons to execute the
“Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
A.
11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE

                                     Page 12 of 17


                                 Stipulated Protective Order
      PROTECTED         MATERIAL
      When a Producing Party gives notice to Receiving Parties that certain
inadvertently produced material is subject to a claim of privilege or other
protection, the obligations of the Receiving Parties are those set forth in Federal
Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
whatever procedure may be established in an e-discovery order that provides for
production without prior privilege review. Pursuant to Federal Rule of Evidence
502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
of a communication or information covered by the attorney-client privilege or
work product protection, the parties may incorporate their agreement in the
stipulated protective order submitted to the court.
12.   MISCELLANEOUS
      12.1 Right to Further Relief. Nothing in this Order abridges the right of any
person to seek its modification by the court in the future.
      12.2 Right to Assert Other Objections. By stipulating to the entry of this
Protective Order no Party waives any right it otherwise would have to object to
disclosing or producing any information or item on any ground not addressed in
this Stipulated Protective Order. Similarly, no Party waives any right to object on
any ground to use in evidence of any of the material covered by this Protective
Order.
      12.3 Filing Protected Material. Without written permission from the
Designating Party or a court order secured after appropriate notice to all interested
persons, a Party may not file in the public record in this action any Protected
Material. A Party that seeks to file under seal any Protected Material must comply
with Civil Local Rule 79-5. Protected Material may only be filed under seal
pursuant to a court order authorizing the sealing of the specific Protected Material

                                      Page 13 of 17


                                  Stipulated Protective Order
at issue.
13.    FINAL DISPOSITION
       Within 60 days after the final disposition of this action, as defined in
paragraph 4, each Receiving Party must return all Protected Material to the
Producing Party or destroy such material. As used in this subdivision, “all
Protected Material” includes all copies, abstracts, compilations, summaries, and
any other format reproducing or capturing any of the Protected Material. Whether
the Protected Material is returned or destroyed, the Receiving Party, upon written
request from the Producing/Designating Party, must submit a written certification
to the Producing Party (and, if not the same person or entity, to the Designating
Party) by the 60 day deadline that (1) identifies (by category, where appropriate)
all the Protected Material that was returned or destroyed and (2) affirms that the
Receiving Party has not retained any copies, abstracts, compilations, summaries or
any other format reproducing or capturing any of the Protected Material.
Notwithstanding this provision, Counsel are entitled to retain an archival copy of
all pleadings, motion papers, trial, deposition, and hearing transcripts, legal
memoranda, correspondence, deposition and trial exhibits, expert reports, attorney
work product, and consultant and expert work product, even if such materials
contain Protected Material. Any such archival copies that contain or constitute
Protected Material remain subject to this Protective Order as set forth in Section 4
(DURATION).

       IT IS SO STIPULATED.

  Dated: May 9, 2019                                Respectfully submitted,

                                                    /s/ Nicholas Bontrager
                                                    G. Thomas Martin, III (SBN 218456)

                                     Page 14 of 17


                                 Stipulated Protective Order
                                            Nicholas J. Bontrager (SBN 252114)
                                            MARTIN & BONTRAGER, APC
                                            6464 W. Sunset Blvd, Suite 960
                                            Los Angeles, CA 90028
                                            Telephone: 323-940-1700
                                            Fax: 323-328-8095
                                            tom@mblawapc.com
                                            nick@mblawapc.com

                                            Attorneys for Plaintiff, Jason Phipps


                                            /s/ Damian P. Richard___________
                                            Damian P. Richard (SBN 262805)
                                            SESSIONS, FISHMAN, NATHAN
                                            & ISRAEL, L.L.P.
                                            1545 Hotel Circle South, Suite 150
                                            San Diego, CA 92108-3426
                                            Telephone: 619-758-1891
                                            Fax: 619-296-2013
                                            drichard@sessions.legal

                                            Attorney for Defendant,
                                            Transworld Systems Inc.


     IT IS SO ORDERED.

Dated:5/13/2019
                                 ALEXANDER F. MACKINNON
                                 UNITED STATES MAGISTRATE JUDGE




                             Page 15 of 17


                         Stipulated Protective Order
                                       EXHIBIT A
         ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
      I, _____________________________ [print or type full name], of
                                             [print or type full address], declare under
penalty of perjury that I have read in its entirety and understand the Stipulated
Protective Order that was issued by the United States District Court for the Central
District of California on the ___ day of ________, 2019, in the case of Jason
Phipps v. Transworld Systems, Inc., Case No. 2:19-cv-00886. I agree to comply
with and to be bound by all the terms of this Stipulated Protective Order and I
understand and acknowledge that failure to so comply could expose me to
sanctions and punishment in the nature of contempt. I solemnly promise that I will
not disclose in any manner any information or item that is subject to this Stipulated
Protective Order to any person or entity except in strict compliance with the
provisions of this Order.
      I further agree to submit to the jurisdiction of the United States District
Court for the Central District of California for the purpose of enforcing the terms
of this Stipulated Protective Order, even if such enforcement proceedings occur
after termination of this action.
      I hereby appoint __________________________ [print or type full name] of
_______________________________________ [print or type full address and
telephone number] as my California agent for service of process in connection with
this action or any proceedings related to enforcement of this Stipulated Protective
Order.
Date: ______________________________________
City and State where sworn and signed: _________________________________
Printed name: _______________________________
                                        Page 16 of 17


                                    Stipulated Protective Order
Signature: __________________________________




                               Page 17 of 17


                           Stipulated Protective Order
